                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

MICHAEL W. PASSMORE                                                       PLAINTIFF

v.                        CASE NO. 4:17-CV-00648 BSM

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT

                                       ORDER

      The recommended disposition [Doc. No. 14] filed by United States Magistrate Judge

Beth Deere has been received. No objections have been filed. After careful review of the

record, the proposed findings and recommended disposition are hereby adopted in their

entirety. Accordingly, the Commissioner’s decision is affirmed, and plaintiff Michael

Passmore’s complaint [Doc. No. 2] is dismissed with prejudice.

      IT IS SO ORDERED this 5th day of November 2018.


                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
